DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO ARGUMENTS
Applicant's arguments filed 10/08/2021 have been fully considered but they are not persuasive. 

In response to applicant’s arguments with regard to the independent claims 1 and 19 rejected under 35 U.S.C. 103(a) that the combination of the references does not teach/suggest the claimed feature “… a first group of non-coalesced memory operations and a second group of coalesced memory operations, executing the first group of non-coalesced memory operations, and executing the second group of coalesced memory operations after the first group of non-coalesced memory operations have been executed …” because Busaba’s operation 350 and operation 360 would not have been obvious to operate in reverse order as Busaba clearly teaches that operation 350 (i.e. transaction coalescing operation 400) must first identified the coalesced instructions in the coalesced transaction before these non-coalesced instructions are processed in operation 360 along with any non-coalesced transactions.; applicant's arguments have fully been considered, but are not found to be persuasive.
The examiner respectfully disagrees, and to further clarify, Busaba does teaches/suggests reversing the order of operation for operation 350 and operation 360 as Busaba discloses that flowchart and blocks in the Figures may “… sometimes be Busaba, [0234]) and that the flow diagram’s “… steps may be performed in a different order, or steps may be added, deleted, or modified …” (Busaba, [0358]). Therefore, one of ordinary skilled in the art can modified the flow diagrams in the Figures to perform in different order, such as reversing the order, by adding, deleting or modifying blocks of the flow diagrams. Such as one of ordinary skilled in the art can reverse the order of operation 350 and operation 360, wherein the reversing of the order of operation 350 and operation 360 includes modifying operation 360 by adding the determination of transaction that can be coalesced for identify non-coalesced transactions and processing the non-coalesced transactions accordingly after identification. Operation 350 would then following the completion of operation 360 and process coalesce transaction accordingly. 

I. REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-4, 6-14, and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Busaba et al. (US Pub.: 2015/0169358) in view of GADRE et al. (US Pub.: 2012/0198214).

As per claim 1, Busaba teaches/suggests a method comprising: modifying the sequence of memory operations based on the mnemonic (e.g. modifying memory operation/transaction sequence base on code/mnemonic of instruction), including: separating the memory operations into a first group of non-coalesced memory operations (e.g. associated with Fig. 4, ref. 360) and a second group of coalesced memory operations (e.g. associated with Fig. 4, ref. 350), executing the first group of non-coalesced memory operation, and executing the second group of coalesced memory operations after the first group of non-coalesced memory operations have been executed (e.g. as it would have been obvious to one of ordinary skilled in the art to modify the flow diagrams in the Figures to perform in different order, such as reversing the order, by adding, deleting or modifying blocks of the flow diagrams such that non-coalesced transactions is followed by coalesce transactions: Fig. 4; [0234]; and [0358]) (Fig. 4; [0008]; [0028]; [0203]-[0204]; [0234]-[0241]; and [0354]-[0358]).
Busaba does not teach the method comprising:
accessing a sequence of memory operations to be executed;
receiving a barrier instruction including a mnemonic that indicates a change in the sequence of memory operations:
evaluating the barrier instruction to identify the mnemonic; and 

GADRE teaches/suggests a method comprising: accessing a sequence of memory operations to be executed; receiving a barrier instruction including a mnemonic that indicates a change in the sequence of memory operations (e.g. associated with barrier instruction with corresponding code/mnemonic that change the memory operation sequence via coalescing); evaluating the barrier instruction to identify the mnemonic (e.g. associated with barrier instruction corresponding code/mnemonic that would have been evaluated); and executing the barrier instruction (e.g. associated with barrier instruction is being executed) (Abstract; [0008]-[0011]; [0124]-[0137]; and [0168]-[0170]).
It would have been obvious for one of ordinary skill in this art, at the time of invention was made/before the effective filing date of the claimed invention, to include GADRE’s barrier instruction operations into Busaba’s method for the benefit of reducing the impact of memory barrier requests from multiple threads or processing unit to the rest of the system (GADR, [0008]) to obtain the invention as specified in claim 1.

As per claim 2, Busaba and GADRE teach/suggest all the claimed features of claim 1 above, where Busaba and GADRE further teach/suggest the method further comprising: assigning selected operations a metadata tag (e.g. associated with the tagging of the coalescing index), based on the mnemonic (Busaba, Fig. 4; [0008]; [0028]; [0203]-[0204]; [0234]-[0241]; [0354]-[0358]; and GADRE, Abstract; [0008]-[0011]; [0124]-[0137]; and [0168]-[0170]).

Busaba and GADRE teach/suggest all the claimed features of claim 2 above, where Busaba and GADRE further teach/suggest the method further comprising: where the metadata tag determines the sequence of operations (Busaba, Fig. 4; [0008]; [0028]; [0203]-[0204]; [0234]-[0241]; [0354]-[0358]; and GADRE, Abstract; [0008]-[0011]; [0124]-[0137]; and [0168]-[0170]).

As per claim 4, Busaba and GADRE teach/suggest all the claimed features of claim 2 above, where Busaba and GADRE further teach/suggest the method further comprising: where the metadata tag indicates a distinction in the distribution of operations (Busaba, Fig. 4; [0008]; [0028]; [0203]-[0204]; [0234]-[0241]; [0354]-[0358]; and GADRE, Abstract; [0008]-[0011]; [0124]-[0137]; and [0168]-[0170]).

As per claim 6, Busaba and GADRE teach/suggest all the claimed features of claim 2 above, where Busaba and GADRE further teach/suggest the method further comprising: where the metadata tag includes an ordering tag (Busaba, Fig. 4; [0008]; [0028]; [0203]-[0204]; [0234]-[0241]; [0354]-[0358]; and GADRE, Abstract; [0008]-[0011]; [0124]-[0137]; and [0168]-[0170]).

As per claim 7, Busaba and GADRE teach/suggest all the claimed features of claim 1 above, where Busaba and GADRE further teach/suggest the method further comprising: re-naming the mnemonic so subsequent operations have different metadata tag (e.g. associated with different coalescing index); and coalescing operations based on the metadata tag (Busaba, Fig. 4; [0008]; [0028]; [0149]; [0203]-[0204]; [0234]-GADRE, Abstract; [0008]-[0011]; [0124]-[0137]; and [0168]-[0170]), wherein it would have been obvious and/or well-known to have re-naming operation following the decoding of instruction (Olson et al. (US Pub.: 2012/0216020): Fig. 2, ref. 220).

As per claim 8, Busaba and GADRE teach/suggest all the claimed features of claim 1 above, where Busaba and GADRE further teach/suggest the method comprising: where the mnemonic includes an integer (Busaba, Fig. 4; [0008]; [0028]; [0203]-[0204]; [0234]-[0241]; [0354]-[0358]; and GADRE, Abstract; [0008]-[0011]; [0124]-[0137]; and [0168]-[0170]), wherein it would have been obvious and/or well-known for coding to include integer.

As per claim 9, Busaba and GADRE teach/suggest all the claimed features of claim 1 above, where Busaba and GADRE further teach/suggest the method comprising: where the receiving one or more instructions comprises receiving instructions via an interface (Busaba, Fig. 3-4; [0008]; [0028]; [0203]-[0204]; [0234]-[0241]; [0354]-[0358]; and GADRE, Abstract; [0008]-[0011]; [0124]-[0137]; and [0168]-[0170]).

As per claim 10, Busaba and GADRE teach/suggest all the claimed features of claim 1 above, where Busaba and GADRE further teach/suggest the method further comprising: receiving a subsequent instruction including a mnemonic; and modifying the mnemonic of the subsequent instruction (e.g. modifying via tagging of the coalescing Busaba, Fig. 4; [0008]; [0028]; [0203]-[0204]; [0234]-[0241]; [0354]-[0358]; and GADRE, Abstract; [0008]-[0011]; [0124]-[0137]; and [0168]-[0170]).

As per claim 11, Busaba and GADRE teach/suggest all the claimed features of claim 1 above, where Busaba and GADRE further teach/suggest the method further comprising: executing one or more operations having a mnemonic after a previous instruction is executed; and coalescing one or more operations prior to executing an instruction having a mnemonic (Busaba, Fig. 4; [0008]; [0028]; [0203]-[0204]; [0234]-[0241]; [0354]-[0358]; and GADRE, Abstract; [0008]-[0011]; [0124]-[0137]; and [0168]-[0170]).

As per claim 12, Busaba and GADRE teach/suggest all the claimed features of claim 1 above, where Busaba and GADRE further teach/suggest the method further comprising: where selected operations are executed independent of the mnemonic (Busaba, Fig. 4; [0008]; [0028]; [0203]-[0204]; [0234]-[0241]; [0354]-[0358]; and GADRE, Abstract; [0008]-[0011]; [0124]-[0137]; and [0168]-[0170]).

As per claim 13, Busaba and GADRE teach/suggest all the claimed features of claim 1 above, where Busaba and GADRE further teach/suggest the method further comprising: coalescing memory operations based on a matching mnemonic (Busaba, Fig. 4; [0008]; [0028]; [0203]-[0204]; [0234]-[0241]; [0354]-[0358]; and GADRE, Abstract; [0008]-[0011]; [0124]-[0137]; and [0168]-[0170]).

Busaba and GADRE teach/suggest all the claimed features of claim 1 above, where Busaba and GADRE further teach/suggest the method further comprising: coalescing operations based on identified instructions independent of a mnemonic (Busaba, Fig. 4; [0008]; [0028]; [0203]-[0204]; [0234]-[0241]; [0354]-[0358]; and GADRE, Abstract; [0008]-[0011]; [0124]-[0137]; and [0168]-[0170]).

As per claim 19, claim 19 is rejected in accordance to the same rational and reasoning as the above rejection of claim 1, where Busaba and GADRE further teach/suggest the apparatus, comprising: a memory; and a processor, coupled to the memory configure to operate accordingly (Busaba, Fig. 1-2; Fig. 4; [0008]; [0028]; [0203]-[0204]; [0234]-[0241]; [0354]-[0358]; and GADRE, Abstract; [0008]-[0011]; [0124]-[0137]; and [0168]-[0170])

As per claim 20, Busaba and GADRE teach/suggest all the claimed features of claim 1 above, where Busaba and GADRE further teach/suggest the method comprising: where the mnemonic is a name, an identifier or a code (Busaba, Fig. 4; [0008]; [0028]; [0203]-[0204]; [0234]-[0241]; [0354]-[0358]; and GADRE, Abstract; [0008]-[0011]; [0124]-[0137]; and [0168]-[0170]).

As per claim 21, Busaba and GADRE teach/suggest all the claimed features of claim 20 above, where Busaba and GADRE further teach/suggest the method comprising: where the barrier instruction is not a memory operation, and the mnemonic is a name (e.g. equate name to the corresponding operation of the code), and the Busaba, Fig. 4; [0008]; [0028]; [0203]-[0204]; [0234]-[0241]; [0354]-[0358]; and GADRE, Abstract; [0008]-[0011]; [0124]-[0137]; and [0168]-[0170]).

As per claim 22, Busaba and GADRE teach/suggest all the claimed features of claim 21 above, where Busaba and GADRE further teach/suggest the method comprising: where the mnemonic name is separation (SEP) (e.g. equate to code for proper carrying out coalesce operations) (Busaba, Fig. 4; [0008]; [0028]; [0203]-[0204]; [0234]-[0241]; [0354]-[0358]; and GADRE, Abstract; [0008]-[0011]; [0124]-[0137]; and [0168]-[0170]).

II. PERTINENT RELATED PRIOR ART
Basu et al. (US Pub.: 2018/0069767): disclosing operations including coalescing technique and non-coalescing technique.

III. CLOSING COMMENTS

CONCLUSION
STATUS OF CLAIMS IN THE APPLICATION
The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P.  707.07(i):
CLAIMS REJECTED IN THE APPLICATION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
    
DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN KUAN LEE whose telephone number is (571)272-0671.  The examiner can normally be reached on Monday-Friday.				
IMPORTANT NOTE
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHUN KUAN LEE/Primary Examiner
Art Unit 2181                                                                                                                                                                                                        January 11, 2022